ORDER
PER CURIAM.
Following an evidentiary hearing, the appellant, Earl Redmond’s, motion for relief under Rule 29.15 was denied. The appellant had been convicted and sentenced as a prior and persistent offender, to concurrent terms of twenty-five years on two counts of first-degree robbery. In his claim for post conviction relief, appellant asserts ineffective assistance of counsel for failure to object when the jury was allowed to see a gun, which was not connected to the crime. Affirmed. Rule 84.16(b).